Citation Nr: 1030388	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
schizophrenia from April 10, 1997 to September 23, 1998 and again 
from December 1, 1998 to August 12, 2001, and a rating higher 
than 70 percent since August 13, 2001.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 
1969 to June 1970.

In August 2007, the Board of Veterans' Appeals (Board/BVA) issued 
a decision granting the Veteran's claim for service connection 
for schizophrenia.  Subsequently, in September 2007, the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, issued a decision implementing this grant of 
service connection for schizophrenia and assigning an initial 0 
percent (i.e., noncompensable) rating for it retroactively 
effective from April 10, 1997, the date of receipt of the 
Veteran's claim for service connection.  The Veteran then 
initiated and perfected another appeal to the Board - this time 
for a higher initial rating for the schizophrenia.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals 
an initial rating, VA must consider whether to "stage" the 
rating to compensate the Veteran for times since the effective 
date of the award when the disability may have been more severe 
than at others).  

In a July 2008 rating decision and statement of the case (SOC) 
issued during the pendency of this appeal, the RO increased the 
rating for the Veteran's schizophrenia from 0 to 50 percent, 
effective from April 10, 1997 to September 23, 1998; assigned a 
temporary 100 percent rating effective from September 24, 1998 to 
November 31, 1998, under 38 C.F.R. § 4.29, for hospitalization 
over 21 days; resumed the 50 percent rating from December 1, 1998 
to April 4, 2002; assigned a higher 70 percent rating effective 
from April 5, 2002 to January 7, 2007; and then again the lesser 
50 percent rating effective from January 8, 2007 onwards.

But in an even more recent July 2009 decision, the RO increased 
the rating for the schizophrenia from 50 to 70 percent as of 
August 13, 2001 onwards.  The Veteran has since continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking 
the highest possible rating, unless she expressly indicates 
otherwise).  



That July 2009 RO decision also granted the Veteran's claim for a 
total disability rating based on individual unemployability 
(TDIU) and for Dependents' Educational Assistance, both effective 
from August 13, 2001.


FINDING OF FACT

Resolving all reasonable doubt in her favor, the Veteran's 
schizophrenia has caused total occupational and social impairment 
since filing her claim for service connection on April 10, 1997.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent rating for the 
schizophrenia for the entire period of the appeal, effective from 
April 10, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Codes 9204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (indicating it is the Veteran's burden, as the 
pleading party, not VA's to show how a VCAA notice error is 
unduly prejudicial, meaning outcome determinative).  Indeed, 
here, the Veteran is receiving the highest possible schedular 
rating of 100 percent for her schizophrenia for all time periods 
at issue.

The Veteran asserts that her schizophrenia is permanently and 
totally disabling, both now and since service connection was 
established as of April 10, 1997, deserving a 100 percent rating.  
The disability is currently rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2009), for schizophrenia, undifferentiated 
type.  There is no other applicable DC that might provide an even 
higher rating, especially under 4.130.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
Diagnostic Code should be upheld so long as it is supported by 
explanation and evidence).  See also Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (indicating that any change in DC must 
be specifically explained).  

Since the Veteran's claim arose from her disagreement with the 
initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
Fenderson, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is the 
primary concern.  In the latter Fenderson scenario, however, 
where, as here, the Veteran has expressed dissatisfaction with 
the assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.  The Court, 
incidentally, has since extended this practice of considering 
whether the rating should be "staged" to even the traditional 
increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  So in all situations this is now a valid consideration.



As alluded to, the RO already assigned what amounts to a 
"staged" rating over the course of the appeal.  That is, the 
Veteran's schizophrenia has received different ratings since 
service connection was established as of April 10, 1997, 
including a temporary 100 percent rating under 38 C.F.R. § 4.29 
for a more than 21-day hospitalization for treatment of this 
mental disorder.  The question, therefore, is whether her rating 
should be further staged - i.e., determining whether she is 
entitled to an initial rating higher than 50 percent from April 
10, 1997 to September 23, 1998 and again from December 1, 1998 to 
August 12, 2001, and a rating higher than 70 percent since August 
13, 2001.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of her disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Mental disorders are evaluated under a general rating formula, 
38 C.F.R. § 4.130.  The fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) provides guidance for the nomenclature 
employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation is normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  



An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of the items that are listed 
and other symptoms, and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether she has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  



In evaluating the evidence, the Board has also considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  DSM-IV at 46-47.  See 38 C.F.R. 
§ 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  DSM-IV 
at 46-47.  

The evidence of record supports assigning the maximum rating of 
100 percent for the entire period of the appeal.  38 C.F.R. § 
4.7.  In making this determination, the Board has reviewed the 
Veteran's personal statements, service treatment records (STRs), 
VA and private treatment records, Social Security Administration 
(SSA) records, and the reports of her VA compensation 
examinations assessing the severity of her schizophrenia.

The Board's review of the evidence of record reveals the Veteran 
has had severe schizophrenia symptoms for decades, extending back 
to even before her military service.  And this condition severely 
impacts her employability.  Since service, she has had a long and 
complicated history of treatment by VA and private doctors for 
her schizophrenia, including multiple psychiatric 
hospitalizations.  Indeed, as mentioned, she has even received a 
temporary 100 percent evaluation for her schizophrenia based upon 
a psychiatric hospitalization in September 1998 that lasted more 
than 21 days.  See 38 C.F.R. § 4.29.  She reports that she worked 
as a hairdresser, dental assistant, and in office clerical jobs 
before and after her period of active duty, until ceasing work by 
July 1973.

A January 2007 VA mental health examination report noted the 
Veteran is diagnosed with chronic schizophrenia, undifferentiated 
type and assigned a GAF score of 50, which reflects serious 
symptoms or serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  An earlier December 2004 VA 
examination report also found she was at least moderately to 
severely impaired occupationally, albeit finding only moderate 
social impairment, and assigned a GAF score of 51.  The GAF 
scores reflected by her VA and private treatment records have 
been erratic, ranging as low as 20 and as high as 60, although 
most GAF scores of record were closer to 40 or 50.  In this 40-
to-50 range, it is contemplated that she is unable to keep a job 
- as also evidenced by the granting of a TDIU.  The 
inconsistency in her scores seems to reflect that her 
schizophrenia is sometimes considerably worse than at others, as 
affirmed by the March 2008 VA examiner.



But a 100 percent disability rating is warranted on the basis of 
unemployability, alone.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).  Few medical opinions, whether for treatment or 
compensation purposes, directly address this issue of 
employability.  Nevertheless, those that do have produced highly 
probative findings clearly supporting the Veteran's contention 
that she is entitled to a 100 percent rating on account of the 
severity of her schizophrenia.  

Indeed, the last VA psychiatric examination report, dated in 
March 2008, indicated she had been unemployable for the last 10 
to 20 years, which the examiner objectively found to be due to 
"schizophrenia with frequent exacerbations as noted in 
[Veteran's] history," thus endorsing the Veteran's reported 
history.  The Board notes the examiner assigned only a GAF score 
of 52, a borderline score reflecting moderate to severe 
symptomatology and impairment.  DSM-IV at 46-47.  
Far more importantly, though, the examiner specifically found 
that the Veteran has total occupational and social impairment due 
to her mental disorder and its associated symptoms.  The examiner 
reasoned that she has a chronic mental illness (diagnosed as 
schizophrenia, undifferentiated type, chronic), which remains 
liable to external and internal stressors, resulting in 
exacerbations at times with suicidal ideations and need for 
inpatient treatment.  The examiner added that her condition 
remains fragile.  This opinion was issued upon a sound basis, 
following a comprehensive mental status evaluation, interview, 
and review of the medical records in the claims file for the 
pertinent history.  

Moreover, a private psychiatrist, Dr. W.W., performed a mental 
status evaluation in October 2008 and came to similar 
conclusions.  Dr. W.W. found that "the [Veteran] is currently 
unemployable, and has been since 1974," attributing her 
inability to maintain and seek work to a "severe 
schizophrenia."  Dr. W.W. noted that she has persistent 
delusions and grandiose thoughts, is not able to maintain 
activities of daily living without assistance, and is not 
tolerant of stressors or variations in her structured activities.  
She was also noted to exhibit poor judgment and inability to make 
realistic decisions, and is self-focused and preoccupied.  Dr. 
W.W. concluded that "there is total occupational and social 
impairment, as the patient does have gross impairment in her 
thought processes."  Indeed, Dr. W.W. indicated that seeking or 
obtaining a job would greatly exacerbate her symptoms.  
This psychiatrist added that "[a]t no time during this patient's 
illness would she be able to work or maintain a job."  
Significantly, Dr. W.W. also assigned a relatively low GAF score 
of 45 for her chronic schizophrenia, reflecting severe 
symptomatology and impairment and, again, an inability to keep a 
job.  
See DSM-IV at 46-47.  

The Board also sees the Veteran has been receiving disability 
benefits from the SSA due to symptoms related to her 
schizophrenia, which SSA determined began as early as July 1973.  
The fact that SSA found her to be unemployable due to her 
acquired psychiatric disability provides additional probative 
evidence in support of a higher 100 percent schedular rating, on 
the basis of unemployability, although admittedly not altogether 
dispositive of this issue.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. 
Brown, 9 Vet. App. 67 (1996); and Tetro v. Gober, 14 Vet. App. 
110 (2000).  The criteria utilized by VA and SSA in determining 
entitlement to disability benefits are not the same, and VA is 
not bound by the findings of disability and/or unemployability 
made by other agencies, including SSA.  See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  But, again, this is nonetheless 
probative evidence deserving of favorable consideration in this 
regard.

Concerning this, on the one hand, the United States Court of 
Appeals for Veterans Claims (Court) has held that the sole fact 
that a particular claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in and of 
itself, is recognition that the impairment attributable to her 
service-connected disability makes it difficult to obtain and 
keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The question, instead, is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether she can find employment.  Id.

Also, according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability - especially when the Veteran has 
what is rather universally considered to be a rating in the 
higher range of the schedule.



In a pertinent precedent decision, the General Counsel for VA has 
determined that the controlling VA regulations generally provide 
that Veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without the 
regard for whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective versus objective standard.  It was also determined 
that "unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 
27, 1991).

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the following 
standard announced by the United States Federal Court of Appeals 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

So, from a subjective standpoint, the Veteran is especially ill-
suited and incapable of engaging in any employment as a 
hairdresser, dental assistant, or in office clerical jobs, the 
only types of employment she has had in her rather sporadic work 
history.  It is clear that her severe chronic schizophrenia 
causes gross impairment in her thought processes that would 
affect her ability to carry out the responsibilities of any of 
these jobs.   



And from an objective standpoint, her general unemployability is 
also shown by the overall medical record, especially the findings 
by her private treating physician, Dr. W.W., and the March 2008 
VA examiner.  These objective medical findings show she has total 
social and occupational impairment due to her schizophrenia 
symptomatology and exacerbations.  

So in this circumstance, where it is determined she is 
unemployable because of the schizophrenia, she would be entitled 
to this maximum 100 percent rating although not all of the 
enumerated symptoms recited for this higher rating are shown.  
See again Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding 
that the factors listed in the rating formula are mere examples 
of conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  

Accordingly, the Board finds that the relevant medical and other 
evidence shows the Veteran's acquired psychiatric disorder has 
caused total occupational and social impairment due to such 
symptoms that are analogous to that type and degree of 
symptomatology contemplated by a 100 percent disability rating.  
See Mauerhan, supra.  Despite some inconsistencies in the 
manifestations of her symptoms, the Board places more probative 
value and weight upon the Veteran's repeated psychiatric 
hospitalizations and long-standing unemployability.  That is, 
her schizophrenia is completely debilitating.  

The Board cannot otherwise "stage" the Veteran's rating under 
Fenderson, 12 Vet. App at 125-26.  She is receiving the maximum 
disability rating available for the entire period of the appeal.  
So, resolving all doubt in her favor, the Board finds that the 
evidence of record, on the whole, supports assigning a 100 
percent rating for the entire period of the appeal - that is, 
since April 10, 1997, the effective date of the grant of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).



As a final matter, the provisions of 38 C.F.R. § 4.22 (2009), 
concerning rating deductions in cases of preexisting 
disabilities, do not apply here to require any adjustment to the 
award of the 100 percent rating.  The Board's August 2007 
decision granted service connection for schizophrenia on the 
basis the Veteran's schizophrenia pre-existed service and 
underwent a chronic aggravation or permanent increase in severity 
during active service.  Under 38 C.F.R. § 4.22, in cases 
involving aggravation by active service, as here, the rating will 
reflect only the degree of disability over and above the degree 
existing at the time of entrance into the active service, whether 
the particular condition was noted at the time of entrance into 
the active service, or it is determined upon the evidence of 
record to have existed at that time.  Further, an adjudicator 
must "deduct from the present degree of disability the degree, 
if ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule, 
except that if the disability is total (100 percent) no deduction 
will be made," and "[t]he resulting difference will be recorded 
. . . [but] [i]f the degree of disability at the time of entrance 
into the service is not ascertainable in terms of the schedule, 
no deduction will be made."  See also Cotant v. Principi, 17 
Vet. App. 116, 129 (2003).  To emphasize, § 4.22 specifically 
excepts rating deductions for cases in which a 100 percent rating 
is warranted.  Since the Board is assigning a 100 percent rating 
for the entire period of the appeal, there is no further need to 
consider this provision.  

ORDER

A higher 100 percent rating is granted for schizophrenia, 
retroactively effective from April 10, 1997, subject to the laws 
and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


